Seawell, J.
delivered the opinion of the Court.
The charge in this indictment against the Defendant is, that on a former bill before the Grand Jury he swore that he did not execute” a certain deed, but that it wt,s forged by Norswarthy. The Jury find him not guilty of the perjury, so far as relates to the charge that he swore Norsworthy forged the deed ; but guilty in “ denying his signature'' Nqjv the Defendant might have executed the deed, and still the fact be, that he never actually signed it; as in a case where one person signs another’s name by direction, and a sealing and delivery takes place by the party whose name is so written. In a case, therefore, quite supposable, wherein the Defendant may be innocent, it is certainly against all authority to presume him guilty. There must, therefore, be judgment for the Defendant.